41 F.3d 1513
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Orlando RICHARDSON, Petitioner-Appellant,v.Robert BORG, et al., Respondents-Appellees.
No. 94-55125.
United States Court of Appeals, Ninth Circuit.
Submitted Oct. 7, 1994.*Decided Nov. 9, 1994.

1
Before:  D.W. NELSON, NORRIS, and BOGGS,** Circuit Judges.


2
MEMORANDUM***


3
Orlando Richardson was convicted in 1988 of rape, rape with a foreign object, oral copulation and child endangering.  The district court denied Richardson's petition for a Writ of Habeas Corpus.


4
On appeal, we find that the prosecution produced sufficient evidence to convict Richardson.  Viewing the evidence in the light most favorable to the prosecution, a rational trier of fact could find the essential elements of these crimes beyond a reasonable doubt.   Jackson v. Virginia, 443 U.S. 307, 319 (1979).  We also find that Richardson had sufficient notice of the charges against him.  Although the information did not specify what foreign object he was alleged to have used in his assaults, the preliminary hearing produced evidence that provided Richardson with ample notice of these charges.   People v. Jones, 792 P.2d 643, 653 (Cal.1990);   People v. Jeff, 251 Cal.Rptr. 135 (Ct.App.1988).


5
The victim's testimony about other acts of abuse not contained in the information did not render Richardson's trial so unfair as to violate due process.   Butcher v. Marquez, 758 F.2d 373, 378 (9th Cir.1985).  Richardson's assertions of prosecutorial misconduct are without merit, and certainly did not operate to make his trial unfair and a violation of due process.   Darden v. Wainwright, 477 U.S. 168, 181 (1986).  Finally, Richardson does not show that his counsel's failure to raise certain objections at trial or to advance on appeal Richardson's issues contained in this habeas petition amounted to an unconstitutionally deficient performance.  These claims would not have been successful.  Counsel was not obliged to raise these issues, and Richardson cannot show that his trial or his appeal were rendered unreliable or fundamentally unfair due to his counsel's decisions.   Lockhart v. Fretwell, 113 S.Ct. 838, 844 (1993).


6
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  Ninth Circuit Rule 34-4


**
 The Honorable Danny J. Boggs, United States Circuit Judge for the Sixth Circuit, sitting by designation


***
 This disposition is not appropriate for publication and may not be cited to or used by the courts of this circuit except as provided by Ninth Circuit Rule 36-3